DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
Regarding claim 22 , A fault detection circuit comprising a plurality of fault detection units, each fault detection unit of the plurality of fault detection units configured to detect one or more column faults in a pixel array of an image sensor, the pixel array comprising a matrix of rows and columns of pixels, each column of pixels being connected to a respective column line, the fault detection unit comprising: a signal unit configured to apply an electrical signal to a given column line of the pixel array; a determining unit configured to measure a response to the applied electrical signal and to determine whether a fault exists for said given column line in dependence of the measured response, wherein the signal units and the determining units of said fault detection units corresponding to respective column lines of the pixel array; and a controller configured to control the signal unit and the determining unit, and to output a fault status for said given column line, wherein the signal unit and the determining unit of the fault detection unit corresponds to respective column lines of the pixel array, and wherein the controller is combined with other controllers of the plurality of fault detection units to form at least one combined controller must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 22 is objected to because of the following informalities:  
Regarding claim 22, line 4, it appears that “the fault detection unit” should be the --fault detection units-- or – each fault detection unit -- .

Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. (US 8736684) in view of in view of Myers (US 20160366402).
Regarding claim 1, Johansson et al. teach a fault detection circuit comprising a fault detection unit that is configured to detect one or more column faults in a pixel array of an image sensor (Note abstract), the pixel array comprising a matrix of rows and columns of pixels, each column of pixels being connected to a respective column line, (Note column 8, lines 16-23) the fault detection unit comprising: 
a signal unit configured to apply an electrical signal to a given column line of the pixel array; (Note 204, column 8, lines 10)
a determining unit configured to measure a response to the applied electrical signal and to determine whether a fault exists for said given column line in dependence of the measured response; (Note claim 1 comparison circuit) and 
a controller configured to control the signal unit and the determining unit, and to output a fault status for said given column line. (Note controller 200, connected to control all devices in Fig, 2)
Johansson et al. does not teach wherein the controller comprises a control register.
Myers teach wherein the controller comprises a control register. (Note 124 and 126,  par. 38)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Johannson et al. to include the teaching of Myers because it could generate global test signals (e.g., global bits R′, S′, and signals TEST_EN) for each column of array 30 or may be operated in modes where a first set (e.g., half) of the columns in array 30 receive a first set of test bits R′ and S′ whereas a second set (e.g., the remaining half) of the columns in array 30 receive a second set of different test bits R′ and S′.  (Note Myers par. 38)

Allowable Subject Matter
Claims 2-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claim would be allowable if informalities are resolved. 
Regarding independent claim 22, patentability exists, at least in part, with the claimed features of: 

A fault detection circuit comprising a plurality of fault detection units, each fault detection unit of the plurality of fault detection units configured to detect one or more column faults in a pixel array of an image sensor, the pixel array comprising a matrix of rows and columns of pixels, each column of pixels being connected to a respective column line, the fault detection unit comprising: a signal unit configured to apply an electrical signal to a given column line of the pixel array; a determining unit configured to measure a response to the applied electrical signal and to determine whether a fault exists for said given column line in dependence of the measured response, wherein the signal units and the determining units of said fault detection units corresponding to respective column lines of the pixel array; and a controller configured to control the signal unit and the determining unit, and to output a fault status for said given column line, wherein the signal unit and the determining unit of the fault detection unit corresponds to respective column lines of the pixel array, and wherein the controller is combined with other controllers of the plurality of fault detection units to form at least one combined controller.

The prior art:
Johansson et al. (US 8736684) teach A test voltage sample and hold circuitry is disclosed in a readout circuitry of an image sensor. This circuitry samples a voltage at demand value based on a ramp voltage shared by the ADC comparators of the readout circuitry. The value of the sampled voltage is controlled by a control circuitry which is able to predict and calculate at what time a ramp generator may carry the demand voltage value. The sampled voltage is held by a hold capacitor during readout of one row and is accessed during the next row by the control circuitry as test data to drive a device under test (DUT) which may be any portion of the image sensor to be tested. Measured data out of the DUT is compared with expected data. Based on the result of the comparison, a signal indicates the pass or fail of the self-test concludes a self-test of the DUT.
Johansson et al. does not teach the limitations above.
Yaghmai et al. (US 20130075584) teach row-control signal monitoring system for an electronic imager includes signal processing circuitry coupled a pixel array of the electronic imager which receives at least one row control signal from the pixel array and provides an output signal corresponding to the selected row control signal. Monitoring circuitry compares the output signal to a target value to test the at least one row-control signal.
Yaghmai et al. does not teach the limitations above.
Fei et a. (US 20160112700) teach testing of control wires of a pixel array of an image sensor is performed by applying a signal transition to a control wire and detecting, based on a voltage signal detected on the control wire, the duration of at least part of the signal transition on the control wire. An electrical fault in the control wire is indicated based on a comparison of the detected duration to a threshold.
Fei et al. does not teach the limitations above.

The pertinent prior art, taken alone, or, in combination, cannot be construed as teaching or suggesting all of the elements of the claimed invention as arranged, provided, and disposed, in the manner as claimed by the Applicants.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858